

Amendment
to the CVS Caremark Corporation Change in Control Agreement for
Helena Foulkes


This Amendment to the CVS Caremark Corporation Change in Control Agreement for
Helen Foulkes (the "Agreement") is made and entered into as of December 31, 2012
between CVS Pharmacy, Inc. (the "Company") and Helena Foulkes (the "Executive").
WHEREAS, the Management, Planning and Development Committee of the Board of
Directors of CVS Caremark Corporation believes it is necessary and desirable to
make certain changes to the Agreement in connection with the benefits to be
provided to the Executive in the event of a pending or actual change in control
of the Company; and
WHEREAS, Section 13 of the Agreement allows for the amendment of the Agreement
pursuant to an agreement in writing signed by the Executive and an authorized
officer of the Company;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows, effective
as of the date of this Amendment:
1.
The definition of “Constructive Termination Without Cause” in Section 1.g. of
the Agreement shall be revised to read as follows:

“Constructive Termination Without Cause” shall mean a termination of the
Executive's employment at Executive’s initiative following the occurrence,
without the Executive’s written consent, of one or more of the following events
(except as a result of a prior termination):
i.
an assignment of any duties to Executive that is materially inconsistent with
Executive’s status as a member of the senior management of CVS Caremark;

ii.
a material decrease in Executive’s annual base salary or target annual incentive
award opportunity;

iii.
the failure to secure the agreement of any successor to CVS Caremark to fully
assume the Company’s material obligations under this Agreement; or

iv.
a relocation of Executive’s principal place of employment more than 35 miles
from Executive’s principal place of employment before such relocation.

In all cases, no Constructive Termination Without Cause shall be deemed to have
occurred unless (a) the Executive provides written notice to the Company that an
event described in subsections i. through iv. has occurred, and such notice
identifies such event and is provided within 30 days of the initial occurrence
of such event, (b) a cure period of 45 days following the Company’s receipt of
such written notice expires and the Company has not cured the event within such
cure period and (c) the Executive actually terminates her employment within 30
days of the expiration of the cure period.
2.
Section 3.b., Excise Tax Gross-Up, of the Agreement shall be deleted in its
entirety and replaced with the following new Section 3.b.:


1

--------------------------------------------------------------------------------



Change in Control Best Payments Determination. In the event that the severance
payments and benefits described in Section 3.a. of this Agreement (the
“Severance Benefits”) and in any other plan, arrangement or agreement with the
Company or any affiliated company (together with the Severance Benefits, the
“Total Benefits”) are payable to Executive in connection with a Change in
Control and, if paid, could subject Executive to an excise tax under Section
4999 of the Internal Revenue Code (the “Excise Tax”), then notwithstanding any
other provision of the Agreement, the Company shall reduce the Severance
Benefits (the “Benefit Reduction”) under this Agreement by the amount necessary
to result in the Executive not being subject to the Excise Tax, if such
reduction would result in the Executive’s “Net After-Tax Amount” attributable to
the Total Benefits being greater than it would be if no Benefit Reduction was
effected. For this purpose “Net After-Tax Amount” shall mean the net amount of
Total Benefits that Executive is entitled to receive under this Agreement and
any other plan, arrangement or agreement with the Company or any affiliated
company after giving effect to all Federal, state and local taxes which would be
applicable to such payments, including, but not limited to, the Excise Tax. The
determination of whether any such Benefit Reduction shall be effected shall be
made by a nationally recognized public accounting firm selected by the Company
(the “Accounting Firm”) prior to the occurrence of the Change in Control and
such determination shall be binding on both Executive and the Company. In the
event it is determined that a Benefit Reduction is required, such reduction of
items described in Section 3.a. above shall be done first by reducing cash
severance determined in accordance with Section 3.a.ii., 3.a.iii. and 3.a.iv.;
to the extent a further Benefit Reduction is necessary, then Severance Benefits
will be reduced from the amounts determined in accordance with Section 3.a.v.
and 3.a.vi., all as determined by the Accounting Firm.
3.
All other terms and conditions of the Agreement shall remain unchanged and in
effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
CVS Pharmacy, Inc.
By:
/s/ Lisa G. Bisaccia
Name: Lisa G. Bisaccia
Title: Senior Vice President and
Chief Human Resource Officer
 
 
Executive
/s/: Helena B. Foulkes
Name: Helena Foulkes
Title: Exective Vice President and Chief Health Care Strategy and Marketing
Officer








2